Exhibit 10.7

CONSULTING AGREEMENT

AGREEMENT, dated as of the 1st day of March, 2009 by and between Capital Path
Securities, LLC (“Consultant”), a limited liability company having its business
at 71 Somerset Road, Rocky Point, New York 11778, and Element92 Resources Corp,
(Symbol: ELRE.OB) (“Company”), having its principal offices at 3510 Warren Ave
Cheyenne, Wyoming 81001.

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledge, the parties hereto agree as follows:

1. Purpose: The Company hereby engages Consultant on a non-exclusive basis for
the term specified in Paragraph 2 hereof to render consulting advice to the
Company as an investment banker relating to financial and similar matters upon
the terms and conditions set forth herein.

2. Term: Except as otherwise specified in Paragraph 4 hereof, this Agreement
shall be effective from the date of this Agreement for a one year term. This
Agreement shall automatically renew for successive one-year periods unless
terminated by either party 30 days prior to the end of the initial successive
term, by written notice as provided for herein.

3. Duties of Consultant: During the term of this Agreement, Consultant and
Consultant’s affiliates shall provide the Company with such regular and
customary financial consulting advice as is reasonably requested by the Company,
provided that Consultant shall not be required to undertake duties not
reasonably within the scope of this Agreement. It is understood and acknowledged
by the parties that the value of Consultant’s advice is not readily
quantifiable, and that although Consultant shall be obligated to render the
advice contemplated by this Agreement upon the reasonable request of the
Company, in good faith, Consultant shall not be obligated to spend any specific
amount of time in so doing. Consultant’s duties may include, but will not
necessarily be limited to, providing recommendations concerning the following
matters.

(a) Rendering advice with regard to any of the following corporate finance
matters:

     (i) changes in capitalization of the Company;

     (ii) changes in the Company’s corporate structure; and

     (iii) alternative uses of corporate assets;

1

--------------------------------------------------------------------------------

(b) In addition of the foregoing, Consultant agrees to furnish advice to the
Company if requested in connection with (i) developing a network of traders
making markets in the Company’s securities (hereinafter referred to as
“Networking”), and (ii) presenting the Company to broker dealers interested in
retailing the Company’s securities (hereinafter referred to as “Retailing”).  
(c) Consultant shall also render such other financial consulting and/or
investment banking services as may from time to time be agreed upon by
Consultant and the Company.  

4.      Compensation: Company shall pay Consultant a retainer of $20,000 for
consideration under this Agreement payable as follows:     a.      $5,000 upon
the signing of this agreement, which payment has been paid by the Company and
duly received by the Consultant;     b.      $5,000 upon the Company attaining
additional funding or income of $15,000. It is understood that this additional
funding or income is in no way tied to any part of this agreement and will not
be raised by Consultant or through any manner of participation by Consultant;  
  c.      $10,000 upon the Company attaining additional funding or income of
$30,000. It is understood that this additional funding or income is in no way
tied to any part of this agreement and will not be raised by Consultant or
through any manner of participation by Consultant.  

5.      Consultant’s Opinions and Advice:     (a)      The Company acknowledges
that all opinions and advice (written or oral) given by Consultant to the
Company in connection with Consultant’s engagement are intended solely for the
benefit and use of the Company in considering the transaction to which they
relate, and the Company agrees that no person or entity other than the Company
shall be entitled to make use of or rely upon the advice of Consultant to be
given hereunder, and no such opinion or advice shall be used for any manner or
for any purpose, nor may the Company make any public references to Consultant,
or use the Consultant’s name in any annual reports or any reports or releases of
the Company, without the Consultant’s prior written consent.     (b)      The
Company acknowledges that Consultant does make a market in the Company’s
securities and may or may not recommend or advise its clients to purchase the
Company’s securities. The Company also acknowledges that Consultant cannot issue
research reports or corporate finance reports (“Reports”).   6.     
Confidentiality: Consultant will hold in confidence any confidential information
 

that the Company provides to Consultant pursuant to this Agreement, which is
designated by an appropriate stamp or legend as being confidential.
Notwithstanding the foregoing, Consultant shall not be required to maintain
confidentiality with respect to information (i)

 

2

--------------------------------------------------------------------------------

which is or becomes part of the public domain not due to the breach of this
Agreement by Consultant; (ii) of which it had independent knowledge prior to
disclosure; (iii) which comes into the possession of Consultant in the normal
and routine course of its own business from and through independent
non-confidential sources; or (iv) which is required to be disclosed by
Consultant by laws, rule or regulators. If Consultant is requested or required
to disclose any confidential information supplied to it by the Company,
Consultant shall, unless prohibited by law, promptly notify the Company of such
request(s) so that the Company may seek an appropriate protective order.

7. Consultant’s Services to Others: The Company acknowledges that Consultant or
its affiliates may provide services and consulting advice to others. Nothing
herein contained shall be construed to limit or restrict Consultant in
conducting such business with others, or in rendering such advice to others.

8. Liability of Consultant: The Company acknowledges that all opinions (written
or oral) given by Consultant to the Company in connection with Consultant’s
engagement are intended solely for the benefit and use of the Company in
considering the transaction to which they relate, and the Company agrees that no
person or entity other than the Company shall be entitled to make use of or rely
upon the advice of Consultant to be given hereunder, and no such opinion or
advice shall be used for any other purpose or reproduced, disseminated, quoted
or referred to at any time, in any manner or for any purpose, nor may the
Company make any public references to Consultant, or use Consultant’s name in
any annual reports or any reports or releases of the Company without the
Consultant’s prior written consent.

9. Company Information: To enable Consultant to perform the required services
the Company may supply information or documentation whether for approval or by
way of verification or otherwise. Consultant shall rely on the Company to check
properly beforehand that any information supplied is true, fair and accurate and
not misleading. This includes checking any expressions of opinion and any
possible omissions. Before sending any business plan to potential lenders,
Consultant shall require the Company’s confirmation that any information
contained within the business plan is accurate and not misleading and that
nothing likely to be material has been omitted. If, during the course of
Consultant’s engagement, the Company subsequently discovers something that
renders any such information inaccurate, incomplete or misleading, the Company
shall notify Consultant immediately.

10. Indemnification: The Company agrees to indemnify and hold harmless
Consultant, its employees, agent, representatives and controlling persons from
and against any and all losses, claims, damages, liabilities, suits, actions,
proceedings, costs and expenses (collectively, “Damages”), including, without
limitation, reasonable attorney fees and expenses, as and when incurred, if such
Damages were directly or indirectly caused by, relating to, based upon or
arising out of the rendering by Consultant of services pursuant to this
Agreement, so long s Consultant shall not have engaged in intentional or willful
misconduct, or shall have acted grossly negligently, in connection

 

3

--------------------------------------------------------------------------------

with the services provided which form the basis of the claim for
indemnification. This Paragraph shall survive the termination of this Agreement.

11. Employment: Consultant shall perform its services hereunder as an
independent contractor and not as an employee or agent of the Company or any
affiliate thereof. Consultant shall have no authority to act for, represent or
bind the Company or any affiliate thereof in any manner, except as may be
expressly agreed to by the Company in writing from time to time.

12. Claims under Agreement: Any claim of controversy arising out of or related
to this Agreement or breach thereof, which cannot be reconciled by the parties
herein, shall be subject to binding arbitration in the State of New York. The
American Arbitration Association shall conduct such arbitration, by a
three-member panel. Judgment rendered by the arbitrator(s) may be entered in a
court having jurisdiction thereof.

13. Notices: Any notice required to be served may be done by registered mail to
the address first listed above or to any future address designated by either
party, and shall be deemed to be delivered as of the date of mailing of such
notice.

14. Authorization: The parties hereby acknowledge that they are authorized to
commit themselves and/or their corporation, partnership or group to the terms of
this Agreement and do attest that there are no contracts, agreements,
understanding or otherwise, either written or oral, that will make this
Agreement void or unenforceable.

15. Assignment: If any party shall transfer his business to another entity, such
transfer shall include the transfer of this Agreement which shall remain in full
force and effect.

16. Miscellaneous:

     (1) This Agreement between the Company and Consultant constitutes the
entire Agreement and understanding of the parties hereto, and supersedes any and
all previous agreements and understandings, whether oral or written, between the
parties with respect to the matters set forth herein.

     (2) The invalidity of any clause of this document shall not effect the
enforceability of the balance of this Agreement, and the contract shall be read
as if such clause was not included herein.

     (3) This Agreement may be executed in any number of counterparts, each of
which together shall constitute one and the same original document.

     (4) No provision of this Agreement may be amended, modified or waived,
except in writing by all of the parties hereto.

 

4

--------------------------------------------------------------------------------

     17. Facsimile: Should this Agreement be transmitted by facsimile, the
facsimile document or copy thereof shall be considered as an original document,
both binding and enforceable, when executed by each party hereto.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the day and year first above written.

Capital Path Securities, LLC

By:  /s/ William J. Davis     William J. Davis, President 


Element92 Resources Corp.

By:  /s/ Geoffrey J. Armstrong     Geoffrey J. Armstrong, President 


 

5

--------------------------------------------------------------------------------